DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/037,560, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The ‘560 application fails to disclose an overall volume of fluid within the plurality of fluidic actuators is constant such that an increase in the volume of the fluid within a first subset of the plurality of fluidic actuators results in a decrease in the volume of the fluid within a second subset of the plurality of fluidic actuators. Therefore, the subject matter of claim 20 is not supported in the prior filed application. The effective filing date of claim 20 is the current application filing date of October 28, 2019.

Claim Objections
Claim 19 is objected to because of the following informalities: line 9 contains the phrase “the control circuit sequentially through sequentially increasing and decreasing the volumes of fluids within the plurality of fluidic actuators results the outer surface of the portion of the device moving with a wave like motion” in lines 9-11. This section contains grammatical errors, shown in bold. Suggested alternative language is --the control circuit is configured to sequentially increase and decrease the volumes of fluids within the plurality of fluidic actuators resulting in the outer surface of the portion of the device moving with a wave like motion.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 11-13, 15-19, and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fluidic actuator" in line 5.  There is insufficient antecedent basis for this limitation in the claim. A single fluidic actuator is not previously identified.
Claim 2 recites the limitation "the fluidic actuator" in line 19.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 refers to first and second fluidic actuators, it is unclear whether “the fluidic actuator” in line 19 refers to the first or second fluidic actuator.
Claim 5 recites the limitation "the fluidic actuator of the plurality of fluid actuators" in lines 2, 3, and 6.  There is insufficient antecedent basis for this limitation in the claim. A single fluidic actuator is not previously identified.
Claim 11 recites “the device has a predetermined geometry established in dependence upon a geometry of a region of a human body”. It is unclear what is meant by “in dependence upon” and whether the shape is meant to match or complement the region of the human body. This is interpreted as the geometry of the device depends on the geometry of the human body where it is intended to be used. However, it is still unclear how this “dependency” limits the geometry. Any shape able to engage or contact a region of a human body is considered to read on this limitation.
Claims 12 and 13 depend from claim 11 and incorporate the indefinite subject matter of claim 10 therein.
Claim 15 recites the limitation "the fluidic actuator" in line 5.  There is insufficient antecedent basis for this limitation in the claim. A single fluidic actuator is not previously identified.
Claim 16 recites “each fluidic actuator of the plurality of fluidic actuators” in lines 3 and 5. However, in line 2, claim 16 recites “a predetermined subset of the plurality of fluidic actuators”. It is unclear if the remainder of claim 16 is meant to refer only to this subset, or to all of the fluidic actuators.
Claim 16 recites “the fluidic actuator of the plurality of fluidic actuators” in line 6. There is insufficient antecedent basis for this limitation in the claim. A single fluidic actuator is not previously identified.
Claim 17 recites “a second distal side” in lines 4-5. This limitation is indefinite because there is no first distal side recited or a first side generally.
Claim 18 also recites “in dependence upon” and is indefinite for the same reasons provided for claim 11.
Claim 19 recites “each fluidic actuator of the plurality of fluidic actuators” in lines 4 and 6-7 and “the plurality of fluidic actuators” in line 10. However, in line 2, claim 19 recites “a predetermined subset of the plurality of fluidic actuators”. It is unclear if the remainder of claim 19 is meant to refer only to this subset, or to all of the fluidic actuators.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 15 and 20 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Gil (US 2008/0188709 A1).
Claim 15: Gil discloses device 10 comprising a fluidic control system comprising at least a pump 20, a plurality of fluidic actuators 30 each providing a predetermined action (expanding and contracting in size) as the result of an increase or decrease in fluid pressure within the actuator (inflated by air), and a plurality of valves 70 fluidically coupled to the pump 20 and a predetermined group of the fluidic actuators 30 wherein the valves 70 control fluid flow into and from the subset of fluidic actuators 30 (figs. 4A-B, [0022 and 0056- 59]). The pumps and valves may be electronically controlled [0053 and 59], therefore the device further includes a control circuit connected to the pumps and valves. Operation of the pump(s) 20 and the fluidic valves 70 under the action of a control circuit provides for programmable adjustment in the overall device dimensions, shape, and/or geometric configuration ((0037, 0053, and 0059] electronic or automatic control over fluidic actuator inflation constitutes programmable adjustment in device dimensions and shape).
Claim 20: Gil discloses an overall volume of a fluid within the plurality of fluidic actuators is constant such that an increase in the volume of the fluid within a first subset of the plurality of fluidic actuators results in a decrease in the volume of the fluid within a second subset of the plurality of fluidic actuators (when valves 70 are closed and the fluidic actuators 30 are inflated, the amount of fluid in the fluidic actuators is constant; since the material of the fluidic actuators is flexible [0050], at least some of the fluid will move out of a first subset of actuators if the volume of fluid in another subset of fluidic actuators increases).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 11-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy (US 2003/0073881 A1) in view of Gil (US 2008/0188709 A1).
Claim 1: Levy discloses a device comprising a fluidic control system comprising a pump 14 and a plurality of fluidic actuators 12. Each fluidic actuator provides a predetermined action as the result of an increase or decrease of pressure within the fluidic actuator ([0083] channels 12 fill and expand when reservoir (pump) 14 is squeezed). A first predetermined subset of the fluidic actuators are disposed within an outer portion of the sexual stimulation device such that each fluidic actuator of the first subset is associated with a predetermined region of the plurality of regions while a second predetermined subset of the plurality of fluidic actuators are disposed within an inner portion of the sexual stimulation device such that each fluidic actuator of the second subset is associated with a predetermined section of the plurality of sections (figs. 29-30 and [0118-119]; fluidic actuators 12 in an outer portion of the device and at least one additional actuator 112+114 running through an inner portion of the device to the tip, each of these actuators can define respective portions and sections of the device). Operation of the pump and the plurality of fluidic actuators provides for adjustment in an overall dimension or shape of the sexual stimulation device (operation and/or squeezing of the pump increases pressure in the actuators, thus changing the shape and dimensions of the device). Levy further discloses the size variations of the sexual stimulation device may be actuated remotely by utilizing a signal transmitted over phone lines or the internet to drive a pump or motor [0011 and 0120]; such a device would also include a control circuit which provides for programmable adjustment of the device. 
Levy discloses valves may be included to maintain a desired dimension but is silent as to each valve being electrically connected to the control circuit and a predetermined group of the fluidic actuators. Gil discloses a sexual stimulation device 10 comprising a fluidic control system comprising at least one pump 20, a plurality of fluidic actuators 30 each providing a predetermined action (expanding and contracting in size) as a result of an increase or decrease in fluid pressure within the actuator (inflated by air) and a plurality of valves 70 fluidically coupled to the pump 20 and a predetermined subset of the fluidic actuators 30 wherein the valves 70 control fluid flow into and from the subset of fluidic actuators 30 (figs. 4A-B, [0022 and 0056-59]). The pumps and valves may be electronically controlled [0053 and 59], therefore the device further includes a control circuit connected to the pumps and valves. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of valves electrically connected to a control circuit and a predetermined group of the fluidic actuators in the device of Levy, in order to provide customized control over the changes in shape of the stimulation device, as taught by Gil.
Claims 11 and 13: the sexual stimulation device of Levy has the shape of a dildo. Such a shape has a predetermined geometry established in dependence upon a geometry of a region of a human body, such as a clitoris, vagina, penis, and/or G-spot, all of which are defined portions of a male or female reproductive organ.
Claim 12: A dildo-shaped device, as in Levy, could also engage another body region such as a finger, thumb, arm, wrist, ankle, leg, neck, or scalp. Therefore the device has a predetermined geometry established “in dependence upon” these regions.
Claim 14: Levy discloses the control circuit is configured to provide programmable adjustment of an overall dimension comprising an increase in an overall dimension of the device [0083].

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy in view of Gil as applied to claim 1 above, and further in view of Burton (US 4222377 A1).
Claim 3: Levy in view of Gil discloses the pump, plurality of valves, and plurality of actuators are part of a self-contained fluidic system forming part of the device (additional reservoirs or fluid sources are not shown) but fails to disclose a fluidic capacitor. However, Burton discloses a fluidic capacitor 16/26 coupled to at least one of an input and an output of a pump 18 to dampen the variations in pressure arising within the fluidic system due to the action of the pump (pressure increases from the pump above a desired level are absorbed by the variable volume chamber 16, col. 2, lines 25-40 and col. 5, lines 26-36) ; wherein the fluidic capacitor comprises an elastic portion 26 wherein the elastic portion deforms under activation of the pump in a manner such that the pump is drawing from the fluidic capacitor when the fluidic capacitor is on an inlet side port of the pump or pumping into the fluidic capacitor when the fluidic capacitor is on an outlet side port of the pump (balloon 26 is on the outlet side of the pump (fig. 1) and the balloon 26 expands/deforms when the pump 18 is pumping fluid into the balloon, col. 2, lines 25-40; alternatively, the balloon 26 is on the inlet side of the pump when fluid is being removed from the cuff and balloon, such that the pump is drawing fluid from the balloon when the balloon is on an inlet side, col. 2, lines 25-40). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Levy in view of Gil to further include a fluidic capacitor, as taught by Burton, in order to regulate the pressure within the fluid actuators and prevent pressure from exceeding a threshold (Burton col. 5, lines 29-36).

Claims 4 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy in view of Gil as applied to claim 1 above, and further in view of Faulkner (US 2005/0234292 A1).
Claim 4: Levy discloses control over the fluid pumping frequency (manual actuation would allow for such control [0083] and electronic control can change the frequency of stimulation [0120]) and Gil discloses pumping the fluid at a first frequency established by the pump under control by the control circuit to actuate the actuator, however Levy in view of Gil is silent as to providing fluid at a first pumping frequency to actuate the fluidic actuators and a second pumping frequency to vibrate the fluidic actuators. Faulkner discloses pumping fluid into actuators of a sexual stimulation device at two different frequencies. The pump provides fluid at a first frequency for actuating the actuator [0049] and a second frequency for vibrating the actuators [0051]. The frequencies can be independently set [0051]. It would have been obvious to one of ordinary skill in the art at the time of the invention to pump fluid at first and second frequencies for actuating and vibrating the actuators respectively of Levy in view of Gil, as taught by Faulkner, in order to increase stimulation of the user.
Claim 10: Levy in view of Gil is silent as to restricting the fluid actuators to expanding along the surface of the outer region. However, Faulkner discloses a plurality of fluidic actuators in a dildo device which can only expand along the surface of the outer region (filling of the actuators leads to longitudinal expansion [0022-23]). When selectively actuated, the fluidic actuator moves relative to a predetermined region of the individual's body and applies translational pressure and motion of the outer region to the predetermined region of the body according to a predetermined pattern established under the control of the control circuit absent motion of the overall device relative to the individual’s body (actuation of the actuators causes translational movement of the device without actually moving the device). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a fluidic actuator which can only expand along a surface of the outer region in the device of Levy in view of Gil, in order to provide motion that mimics a male ejaculation, as taught by Faulkner [0023].

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy in view of Gil as applied to claim 1 above, and further in view of Faulkner and Broen (US 2011/0218383 A1).
Claim 5: Levy in view of Gil discloses a first pump to pump fluid under pressure to the fluidic actuators to actuate the actuators but is silent as to a second pump to provide frequency dependent pressure modulation to the pumped fluid such that the fluidic actuators vibrate in addition to being actuated by the pumped fluid. However, Faulkner discloses pumping fluid into actuators of a sexual stimulation device at a first frequency using a first pump [0049] and providing frequency dependent pressure modulation to the pumped fluid to vibrate the actuators using a second pump (oscillating cylinder or bellows within the hydraulic control unit/first pump) [0051]. It would have been obvious to one of ordinary skill in the art at the time of the invention to pump fluid at a second frequency in addition to the first frequency to provide vibration in addition to actuation with the device of Levy in view of Gil, as taught by Faulkner, in order to increase stimulation of the user. Levy in view of Gil and Faulkner discloses the pumps are electrically operated fluid pumps and also discloses other types of pumps known in the art may be used (Gil [0010 and 0052]) but does not specifically disclose an electromagnetically controlled pump. However, Broen discloses an electromagnetically controlled pump 14 [0025]. It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the pumps of Levy in view of Gil and Faulkner as electromagnetically controlled pumps since Broen discloses these types of pumps are known and Gil discloses any known type of pump may be used.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy in view of Gil as applied to claim 1 above, and further in view of Choy (US 6695770 B1).
Claim 6: Levy in view of Gil is silent as to the fluidic control system comprising a first portion of the sexual stimulation device which can be detached and re-attached to a first portion of the sexual stimulation device defined by the plurality of valves and actuators. However, Choy discloses a sexual stimulation device comprising a first portion defined by a vibrator device demountably connected to a second portion comprising the fluidic control system (col. 7, lines 60-63). It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the fluidic control system and the remainder of the stimulation device of Levy in view of Gil to be detached and reattached in order to allow for replacement of the remainder of the device to provide different types of stimulation and/or cleaning while keeping the same fluid actuator system, which may be more complex and expensive than the remainder of the device.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy in view of Gil as applied to claim 1 above, and further in view of Coe (US 2009/0171379 A1).
Claim 7: Levy and Gil both disclose valves for controlling and maintaining a certain degree of expansion but are silent as to whether the fluid control system is configured to operate continuously when the device is turned on and is further silent as to the plurality of valves being electrically controlled and modulated continuously so that each predetermined group of fluidic actuators may be maintained at an intermediate predetermined fill level. However, Coe discloses an electronic system for controlling and maintaining the degree of fluid fill of a fluidic actuator wherein a valve or valves are continuously electronically controlled to admit or remove fluid from the actuator when pressure falls outside of a desired range [0011]. It would have been obvious to one of ordinary skill in the art at the time of the invention to electronically control and continuously modulate the plurality of valves of the device of Levy in view of Gil such that each predetermined group of fluidic actuators may be maintained at an intermediate predetermined fluid level between a maximum and a minimum fill, for example using a fluid pressure control system as taught by Coe, in order to allow for customization of the degree and type of stimulation provided by the device.

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gil in view of Gafni (US 6741895 B1).
Claim 17: Gil discloses first and second fluidic actuators on first and second side portions of the device (fig. 1A shows fluidic actuators on all sides) and further discloses the actuators can take on other shapes and configurations [0047-48]. Gil fails to disclose an increase of a first volume of fluid within one of the first fluidic actuator of the plurality of fluidic actuators and the second fluidic actuator of the plurality of fluidic actuators and a reduction in a second volume of fluid within the other of the first fluidic actuator of the plurality of fluidic actuators and the second fluidic actuator of the plurality of fluidic actuators results in a variation of a radius of curvature of the portion of the device. However, Gafni discloses a vaginal stimulation device 60 comprising a plurality of fluidic actuators 62 disposed on first and second sides of the device (fig. 6). Gafni further discloses the fluidic actuators 62 may be selectively inflated to cause the device 60 to assume a bent shape (col. 13, lines 52-54). With the configuration shown by Gafni, decreasing the volume of fluid in an actuator 62 on a first side (“top” in fig. 6) and increasing the volume of fluid in an actuator 62 on a second side (“bottom” in fig. 6) would result in the probe taking on a bent configuration and thus varying the radius of curvature. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Gil so that the fluidic actuators are configured as shown by Gafni, such that an increase of a first volume of fluid within one of the first fluidic actuator of the plurality of fluidic actuators and the second fluidic actuator of the plurality of fluidic actuators and a reduction in a second volume of fluid within the other of the first fluidic actuator of the plurality of fluidic actuators and the second fluidic actuator of the plurality of fluidic actuators results in a variation of a radius of curvature of the portion of the device, as such amounts to simple substitution of one fluidic actuator configuration (Gil) for another (Gafni) to achieve predictable results (stimulating a user) without changing the functionality or underlying mechanism of action of the device as both configurations rely on selectively inflating an arrangement of fluidic actuators along a shaft to stimulate a user.


Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gil in view of Marchenko (WO 2011/075006 A1; document in Russian, machine translation is provided with this office action, cited portions refer to the machine translation).
Claim 19: Gil discloses a predetermined subset of the plurality of fluidic actuators 30 are within an outer surface of a portion of the device having a longitudinal axis; an increase of a volume of a fluid within each fluidic actuator of the plurality of fluidic actuators results in an increase of a radial dimension of a region of the portion of the device; a decrease of the volume of the fluid within each fluidic actuator of the plurality of fluidic actuators results in a decrease of the radial dimension of the region of the portion of the device (any of the fluidic actuators 30 along the device can define a subset of fluidic actuators; an increase in the volume of fluid within any fluidic actuator 30 causes the fluidic actuator 30 to expand radially (fig. 1B compared to fig. 1A), thus increasing the radial dimension of a region of a portion of the device; similarly a decrease in the volume of fluid within any fluidic actuator 30 causes the fluidic actuator 30 to return to the unexpanded state, thus decreasing the radial dimension of the region of the portion of the device).
Gil fails to disclose the control circuit is configured to sequentially increase and decrease the volumes of fluids within the plurality of fluidic actuators resulting in the outer surface of the portion of the device moving with a wave like motion. However, Marchenko discloses a programmable device comprising a plurality of fluidic actuators 3 which are sequentially filled with fluid to increase and decrease the dimensions of the fluidic actuators, and thus the outer surface of the device resulting in the outer surface of the portion of the device moving with a wave like motion (fig. 2 and p. 4 “A working fluid…” discusses sequentially filling the actuators (cells) to create the effect of a traveling wave). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Gil so that the control circuit is configured to sequentially increase and decrease the volumes of fluids within the plurality of fluidic actuators resulting in the outer surface of the portion of the device moving with a wave like motion in order to simulate a realistic sensation with the device, as taught by Marchenko.

Claims 15 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mendelson (US 3042024) in view of Gil.
Claim 15: Mendelson discloses a device 10 (figs. 1-2) comprising: 
a fluidic control system comprising at least a pump 31; 
a plurality of fluidic actuators 18, each fluidic actuator providing a predetermined action as the result of an increase or decrease of pressure within the fluidic actuator (increasing pressure causes the actuators to expand (inner panel 14 extends laterally) while decreasing pressure causes the actuators to pull back; col. 2, line 69 - col. 3, line 13);
and a plurality of valves 38 and 40, each valve fluidically coupled to the pump 31 and a predetermined group of the plurality of fluidic actuators 18 and controlling fluid flow at least one of into and from the predetermined group of the plurality of fluidic actuators (col. 2, line 69 - col. 3, line 13); 
wherein operation of the pump and the plurality of fluidic valves provides for adjustment in at least one of an operating mode of the device, operating parameters of an operating mode of the device, an overall dimension or dimensions of the device, an overall shape of the device, and a geometric configuration of the device (overall shape, dimensions, and/or geometric configuration of the device changes when fluid is pumped into and out of the fluidic actuators, as regulated by the valves, col. 2, line 69 - col. 3, line 13).
Mendelson discloses the pump may be manually actuated or controlled by a motor (col. 2, lines 49-52) but does not explicitly disclose a control circuit electrically connected to the pump, each valve electrically connected to the control circuit, and operation of the pump and the plurality of fluidic valves under the action of the control circuit provides for programmable adjustment of the device. However, Gil discloses a device 10 comprising a fluidic control system comprising at least a pump 20, a plurality of fluidic actuators 30, and a plurality of valves 70 fluidically coupled to the pump 20 and a predetermined group of the fluidic actuators 30 wherein the valves 70 control fluid flow into and from the subset of fluidic actuators 30 (figs. 4A-B, [0022 and 0056- 59]). The pumps and valves may be electronically controlled [0053 and 59], therefore the device includes a control circuit connected to the pumps and valves. Operation of the pump(s) 20 and the fluidic valves 70 under the action of a control circuit provides for programmable adjustment in the overall device dimensions, shape, and/or geometric configuration ((0037, 0053, and 0059] electronic or automatic control over fluidic actuator inflation constitutes programmable adjustment in device dimensions and shape). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Mendelson to include a control circuit connected to the pump, fluidic actuators, and valves to provide for programmable adjustment, as taught by Gil, in order to provide more precise control over the shape and actuation of the device.
Claim 18: Mendelson further discloses:
a predetermined subset of the plurality of fluidic actuators are disposed between a first rigid portion of the device and a second flexible portion of the device (outer panel 16 comprises a rubber coated fabric (col. 2, lines 11-12) and acts as a reaction member (first rigid portion) whereas inner panel 14 acts like a diaphragm (second flexible portion) through which positive pressure can be applied to the body (col. 2, lines 61-64)); 
a geometry of the first rigid portion is determined in dependence upon a surface geometry of a region of a human body (first rigid portion 16, and shell 12 overall, are shaped to accommodate the surface geometry of the chest region; figs. 1-2); 
when the second flexible portion 14 of the device is in contact with the region of the human body a reduction in a volume of fluid within each fluidic actuator of the predetermined subset of the plurality of fluidic actuators results in the second flexible portion of the device moving towards the first rigid portion such that suction is applied to the region of the human body (removing fluid from the actuators (or a subset thereof) brings flexible portion 14 closer to rigid portion 16 (fig. 1) and results in negative pressure being applied to the body, col. 3, lines 11-13); and 
when the second flexible portion 14 of the device is in contact with the region of the human body an increase in the volume of fluid within each fluidic actuator of the predetermined subset of the plurality of fluidic actuators results in the second flexible portion of the device moving away from the first rigid portion such that pressure is applied to the region of the human body (adding fluid to the actuators (or a subset thereof) pushes flexible portion 14 farther from the rigid portion 16 (fig. 2) and results in positive pressure being applied to the body, col. 3, lines 8-10).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, 9, 10, 12, 14, 15, 17, 18, 20-23, 25-27, and 29 of U.S. Patent No. 10,456,323. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1: the entirety of claim 1 is recited in claims 1 and 17 of the patent.
Claim 2: the entirety of claim 2 is recited in claim 1 of the patent.
Claim 3: the entirety of claim 3 is recited in claims 2 and 18 of the patent.
Claim 4: the entirety of claim 4 is recited in claims 4 and 20 of the patent.
Claim 5: the entirety of claim 5 is recited in claims 5 and 21 of the patent.
Claim 6: the entirety of claim 6 is recited in claims 6 and 22 of the patent.
Claim 7: the entirety of claim 7 is recited in claims 7 and 23 of the patent.
Claim 8: the entirety of claim 8 is recited in claims 9 and 17 of the patent.
Claim 9: the entirety of claim 9 is recited in claims 10 and 25 of the patent.
Claim 10: the entirety of claim 10 is recited in claims 12 and 26 of the patent.
Claim 11: the entirety of claim 11 is recited in claims 14 and 27 of the patent.
Claim 12: claims 14 and 27 of the patent recite the device has a geometry established in dependence upon a region of a human body and specifies the region is at least one of “a clitoris, a vagina, a rectum, a nipple, a breast, a penis, a testicle, a prostate gland, and a “G-spot”. A claim to a device having a geometry established in dependence upon one of these body parts reads on a device having a predetermined geometry established upon a geometry of a finger, a thumb, an arm, a wrist, an ankle, a leg, a neck and a scalp since no explanation is provided for how the geometry relates to the shape of the body part. A device shaped to contact or fit against any of the body parts in claim 14 of the patent is also able to fit against any of the body parts recited in claim 12 of the present application.
Claim 13: the entirety of claim 13 is recited in claims 14 and 27 of the patent.
Claim 14: the entirety of claim 14 is recited in claims 15 and 29 of the patent.
Claim 15: the entirety of claim 15 is recited in claims 1 and 17 of the patent.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 10,456,323 in view of Gafni (US 6741895 B1).
Claim 17: Claims 1 and 17 of the patent fails to recite first and second fluidic actuators on first and second side portions of the device and an increase of a first volume of fluid within one of the first fluidic actuator of the plurality of fluidic actuators and the second fluidic actuator of the plurality of fluidic actuators and a reduction in a second volume of fluid within the other of the first fluidic actuator of the plurality of fluidic actuators and the second fluidic actuator of the plurality of fluidic actuators results in a variation of a radius of curvature of the portion of the device. However, Gafni discloses a vaginal stimulation device 60 comprising a plurality of fluidic actuators 62 disposed on first and second sides of the device (fig. 6). Gafni further discloses the fluidic actuators 62 may be selectively inflated to cause the device 60 to assume a bent shape (col. 13, lines 52-54). With the configuration shown by Gafni, decreasing the volume of fluid in an actuator 62 on a first side (“top” in fig. 6) and increasing the volume of fluid in an actuator 62 on a second side (“bottom” in fig. 6) would result in the probe taking on a bent configuration and thus varying the radius of curvature. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device claimed in the ‘323 patent so that the fluidic actuators are configured as shown by Gafni, such that an increase of a first volume of fluid within one of the first fluidic actuator of the plurality of fluidic actuators and the second fluidic actuator of the plurality of fluidic actuators and a reduction in a second volume of fluid within the other of the first fluidic actuator of the plurality of fluidic actuators and the second fluidic actuator of the plurality of fluidic actuators results in a variation of a radius of curvature of the portion of the device, in order to allow for customized bending of the device as desired by a user.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 10,456,323 in view of Mendelson (US 3042024).
Claim 18: claims 1 and 17 of the patent fail to recite the limitations of claim 18. However, Mendelson discloses:
a predetermined subset of the plurality of fluidic actuators are disposed between a first rigid portion of the device and a second flexible portion of the device (outer panel 16 comprises a rubber coated fabric (col. 2, lines 11-12) and acts as a reaction member (first rigid portion) whereas inner panel 14 acts like a diaphragm (second flexible portion) through which positive pressure can be applied to the body (col. 2, lines 61-64)); 
a geometry of the first rigid portion is determined in dependence upon a surface geometry of a region of a human body (first rigid portion 16, and shell 12 overall, are shaped to accommodate the surface geometry of the chest region; figs. 1-2); 
when the second flexible portion 14 of the device is in contact with the region of the human body a reduction in a volume of fluid within each fluidic actuator of the predetermined subset of the plurality of fluidic actuators results in the second flexible portion of the device moving towards the first rigid portion such that suction is applied to the region of the human body (removing fluid from the actuators (or a subset thereof) brings flexible portion 14 closer to rigid portion 16 (fig. 1) and results in negative pressure being applied to the body, col. 3, lines 11-13); and 
when the second flexible portion 14 of the device is in contact with the region of the human body an increase in the volume of fluid within each fluidic actuator of the predetermined subset of the plurality of fluidic actuators results in the second flexible portion of the device moving away from the first rigid portion such that pressure is applied to the region of the human body (adding fluid to the actuators (or a subset thereof) pushes flexible portion 14 farther from the rigid portion 16 (fig. 2) and results in positive pressure being applied to the body, col. 3, lines 8-10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device recites in claims 1 and 17 of the ‘323 patent to include the features of claim 18, in order to configured the device for use as a resuscitation garment, as taught by Mendelson.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 10,456,323 in view of Marchenko (WO  2011/075006 A1).
Claim 19: Marchenko discloses:
a predetermined subset of a plurality of fluidic actuators 3 are within an outer surface of a portion of the device having a longitudinal axis (fig. 2);
an increase of a volume of a fluid within each fluidic actuator of the plurality of fluidic actuators results in an increase of a radial dimension of a region of the portion of the device (fig. 2, enlarged portion); 
a decrease of the volume of the fluid within each fluidic actuator of the plurality of fluidic actuators results in a decrease of the radial dimension of the region of the portion of the device (fig. 2, unenlarged portion); and.
the control circuit is configured to sequentially increase and decrease the volumes of fluids within the plurality of fluidic actuators resulting in the outer surface of the portion of the device moving with a wave like motion (programmable device comprising a plurality of fluidic actuators 3 which are sequentially filled with fluid to increase and decrease the dimensions of the fluidic actuators, and thus the outer surface of the device resulting in the outer surface of the portion of the device moving with a wave like motion (fig. 2 and p. 4 “A working fluid…” discusses sequentially filling the actuators (cells) to create the effect of a traveling wave)). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device recited in claims 1 and 17 of the ‘323 patent to include the limitations of claim 19 in order to simulate a realistic sensation with the device, as taught by Marchenko.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 10,456,323 in view of Gil.
Claim 20: Claims 1 and 17 of the patent fails to recite an overall volume of a fluid within the plurality of fluidic actuators is constant such that an increase in the volume of the fluid within a first subset of the plurality of fluidic actuators results in a decrease in the volume of the fluid within a second subset of the plurality of fluidic actuators. However, these features are taught by Gil (when valves 70 are closed and the fluidic actuators 30 are inflated, the amount of fluid in the fluidic actuators is constant; since the material of the fluidic actuators is flexible [0050], at least some of the fluid will move out of a first subset of actuators if the volume of fluid in another subset of fluidic actuators increases). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device recited in claims 1 and 17 of the patent so that an overall volume of a fluid within the plurality of fluidic actuators is constant such that an increase in the volume of the fluid within a first subset of the plurality of fluidic actuators results in a decrease in the volume of the fluid within a second subset of the plurality of fluidic actuators, as such would create a self-contained system that does not need to be refilled.
Allowable Subject Matter
Claims 2, 8, and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and upon the filing of a terminal disclaimer obviating the double patenting rejection of these claims.
Claim 2 recites a first fluidic actuator and a second fluidic actuator formed together in a predetermined region of a surface of the outer portion, wherein the material properties and dimensions of the outer region around the first fluidic actuator allow the first fluidic actuator to expand away from the surface of the outer region with an increase of fluid pressure within the first fluidic actuator and restrict the second fluidic actuator to expanding generally along the surface of the outer portion. When the first and second actuators are selectively activated, they are configured to provide, in a first predetermined sequence, for pressure to be applied to a region of an individual’s body and for the region to move under action of the second actuator before the pressure is removed by a reverse action of the first fluidic actuator and the region returns to its original position under reversal of action of the second actuator and, in a second predetermined sequence, for a predetermined region of the body to be translated under action of the second fluidic actuator before pressure is applied by the first fluidic actuator wherein the region of applied pressure is changed under a reverse action of the second fluidic actuator and then removed under a reverse action of the first fluidic actuator. These features are not shown in the prior art of record.
Claim 8 recites a microprocessor and a user interface wherein the microprocessor configures the pump and plurality of valves to set the necessary fluidic actuators into a state or series of states corresponding to a profile selected or created by a user as well as responds to a stop command terminating configuration of the pumps and valves and storing data related to the state of the plurality of states within the selected or created profile to subsequent configuration of the sexual stimulation device to a preferred state of a user. These features are not shown in the prior art of record.
Claim 9 incorporates the allowable subject matter of claim 8 therein.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16 recites each fluidic actuator of the plurality of fluidic actuators engages a pair of elements radially disposed at predetermined positions within the interior of the device; and an increase or decrease of a volume of fluid within each fluidic actuator of the plurality of fluidic
actuators results in the fluidic actuator of the plurality of fluidic actuators moving an element of the pair of elements resulting in rotation of a first portion of the device relative to a second portion of the device. These features are not shown in the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791